DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,685,351 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The most relevant prior art references are:
Kirkham et al., US Patent Appl. Pub. No. 2019/0297091;
Wang, US Patent Appl. Pub. No. 2019/0073676;
Edelstein, US Patent Appl. Pub. No. 2018/0158061;
Avni, US Patent Appl. Pub. No. 2019/0132306; and
Fong, US Patent Appl. Pub. No. 2019/0354660.

These references either individually or in combination fails to teach “determining, by the device, the trust designation for the user by using a data model that has been trained using machine 

35 U.S.C 101 subject eligibility: 
The claims are deemed to be statutory because the claimed invention integrates an abstract idea into a practical application.
  
For these reasons, the claims are allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on M-F 8:30AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691